Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has filed Remarks with the AFCP 2.0 program on December 22nd, 2021. Applicant has cancelled claims 1 to 5, 8 to 14, 21 to 23, and 24; amended claim 16 by incorporating the verbiage from the previous claim 24, amended claim 25 to be dependent on claim 16; kept claim 26; and added new claims 27 and 28 which are dependent on claim 16. 


Allowable Subject Matter
Claim 16 and 25-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
As noted in previous Office Action filed October 22nd, 2021, modularity is known in the art and Wiederick (US Publication No. 20120279141) and Kidaloski (US Patent No. 5370239, referred to as Kidaloski-4 in previous Office Actions) teach various lifting techniques; however the prior art does not teach that it would be obvious to a person having ordinary skill in the art to apply the lifting techniques teachings to an HRSG system that aligns both the terminal connections with the base fluid connections and the mounting features with the ridges at the same time, as the location of such heavy HRSG elements may be difficult. The prior art of McDonald (US Patent No. 6092591) teaches a very similar lifting technique claimed, but that art teaches welding plates onto girders and therefore alignment of any pressure piping would be after the fact. Therefore, Examiner was unable to find prior art that would read on amended claim 16. 

Claims 25-28 are allowable by virtue of their dependency from claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762